  Case 18-26112      Doc 44    Filed 08/23/19 Entered 08/25/19 19:15:16               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      18-26112
DALE R. NEITZEL                             )
                                            )               Chapter: 13
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )               Kane
               Debtor(s)                    )

                            ORDER MODIFYING AUTOMATIC STAY

       This cause coming before the Court upon the Motion of ACAR LEASING LTD, D/B/A GM
FINANCIAL LEASING, to Modify the Automatic Stay pursuant to section 362 of the Bankruptcy
Code, 11 U.S.C. § 362, due notice having been given, and the Court being fully advised in the premises,

  IT IS HEREBY ORDERED:

  1. That the Motion of ACAR LEASING LTD, D/B/A GM FINANCIAL LEASING, to Modify
Automatic Stay is granted as set forth herein;

   2. That the automatic stay provided by section 362 of the Bankruptcy Code is modified to permit
ACAR LEASING LTD, D/B/A GM FINANCIAL LEASING, to take possession of, sell, and foreclose
its security interest in the 2015 Chevrolet Malibu motor vehicle bearing a Vehicle Identification
Number of 1G11C5SL9FF251615, which is the subject of its Motion and as provided by Illinois law
and statute; and,

  3. That Bankruptcy Rule 4001(a)(3) is waived by the Court.

                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: August 23, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David J. Frankel (Ill. #6237097)
 Cari A. Kauffman (Ill. #6301778)
 Sorman & Frankel, Ltd.
 180 North LaSalle Street, Suite 2700
 Chicago, Illinois 60601
 (312)332-3535
 (312)332-3545 (facsimile)
